Citation Nr: 0805731	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-06 956	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to service connection for deterioration of 
cartilage, to include as secondary to skin medication.

3.  Entitlement to service connection for major depressive 
disorder, to include as secondary to erythema multiforme.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had honorable service in the military from 
September 25, 1996, to September 24, 2000.  He also had 
service from September 25, 2000, to August 1, 2003, which has 
been determined to be dishonorable for purposes of 
establishing benefits from the Department of Veterans Affairs 
(VA).  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision of the VA Regional Office (RO) 
in Columbia, South Carolina.  The veteran also perfected an 
appeal for service connection for erythema multiforme.  Prior 
to certifying this case to the Board, in a March 2006 rating 
decision, the RO granted service connection for erythema 
multiforme.  This decision is considered a full grant of the 
benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, this claim is no 
longer before the Board.  

Per the veteran's request, a hearing before the Board was 
scheduled in August 2007, but he failed to appear.  He has 
not explained his absence or requested to reschedule the 
hearing.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2007).

The claims for service connection for deterioration of 
cartilage and major depressive disorder are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Refractive errors are not disabilities under VA regulations. 



CONCLUSION OF LAW

Impaired vision was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, the veteran has claimed service connection for 
impaired vision, or refractive error.  As noted below, 
refractive error is not considered a disease or disability 
for which service connection can be granted.  38 C.F.R. 
§ 3.303(c) (2007).  The veteran has not alleged, nor does the 
evidence indicate, that he has an acquired eye disease or 
disability.  Hence, there is no legal entitlement to service 
connection and the VCAA requirements are inapplicable.


Legal Analysis

The report of the veteran's May 1996 enlistment examination 
indicates the veteran's vision was 20/20 in both eyes.  In 
November 2002, he reported decreased visual acuity and was 
referred for an optometry consultation.  There are no follow-
up records and no report of an examination given prior to his 
discharge in February 2003.  A September 2004 VA treatment 
record notes that he had good vision.  The report of a March 
2006 VA examination for his skin condition indicates he 
reported having had an ulcer below his left eyelid, but it 
had not spread to his eye and he had no further eye problems.

The evidence does not indicate the veteran has impaired 
vision.  Regardless, refractive error of the eye is not a 
disease or injury within the meaning of the applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, service 
connection must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for impaired vision is 
denied.


REMAND

The veteran is currently service-connected for erythema 
multiforme.  He is claiming service connection for the 
deterioration of cartilage secondary to medication used to 
treat this skin disorder.  He is also claiming service 
connection for depression secondary to the skin disorder.

The March 2006 supplemental statement of the case (SSOC) 
refers to VA treatment records dated from November 2005 to 
February 2005, however, these records are not in the claims 
file.  The SSOC notes that these records show that the 
veteran was diagnosed with an adjustment disorder.  A remand 
is required so that these records can be obtained an 
associated with the claims file.

A May 2005 VA treatment record notes that veteran was 
depressed because of the disease process involving his 
service-connected skin disorder.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   In this case, there is 
evidence that the veteran may have depression secondary to 
his service-connected skin disorder, but a VA examination and 
opinion are needed to make a decision regarding this claim.

Accordingly, the claims for service connection for 
deterioration of cartilage and major depressive disorder are 
REMANDED for the following action:

1.  Obtain all relevant records of VA 
treatment or evaluation since October 
2005.  This includes treatment reports 
dated from November 2005 through February 
2006 from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  

2.  Schedule the veteran for a VA 
examination to determine whether he 
currently has a depressive disorder.  If he 
does, the examiner is asked to express an 
opinion as to whether any current 
depressive disorder is at least as likely 
as not (meaning 50 percent probability or 
greater) related to the veteran's military 
service.  This includes indicating whether 
any current depressive disorder is at least 
as likely as not proximately due to, the 
result of, or aggravated by the veteran's 
service-connected erythema multiforme.  

It is imperative that the VA examiner has 
access to and reviews the claims folder for 
the veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  

The examiner should provide a rationale for 
the opinions.

3.  If the claim is not fully granted, 
issue an SSOC, before returning the case 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


